Neither party being an inhabitant of this state, the action might be brought in any county (G. L., c. 220, s. 1), and was properly brought in this county. If, because the defendants, though citizens of another state, had their principal place of business in Carroll county, and might, for the purposes of the suit, be considered residents of that county, the objection that the suit was not brought there was waived by a general appearance and a trial of the merits. March v. Railroad, 40 N.H. 583; Robinson v. Potter,43 N.H. 191; Woodbury v. Swan, 58 N.H. 380. Advantage could be taken of the defect of want of jurisdiction only by plea in abatement seasonably made. Insurance Co. v. Prescott, 38 N.H. 399, 399; Society v. Varney,54 N.H. 376. The amendment, allowing a declaration in debt to be filed, might be made (Stebbins v. Ins. Co., 59 N.H. 143), and it not being such as to change the character of the evidence, but, rather, to conform to it, nor to affect the verdict of the jury, was properly allowed. Whittier v. Varney, 10 N.H. 291; Jaquith v. Putney, 48 N.H. 138, 141; Roulo v. Valcour,58 N.H. 347. Exceptions overruled, and
Judgment on the verdict.
CARPENTER, J., did not sit: the others concurred. *Page 457